DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-15 in the reply filed on 3/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of Species A, figs. 2A-2C in the reply filed on 6/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claims 12-14 are directed towards species B; claim 15 is directed towards species C), there being no allowable generic or linking claim. 
Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art is Vola et al. (Pub. No.: US 2020/0085577) and Miller et al. (Pub. No.: US 2016/0158008). Vola’s clamp arms lack an aperture, and thus there is no reason to align a channel on the spreader parallel with any aperture.  Miller includes a clamp that has a hinge instead of a spring, but Miller discloses a spreader closer to Applicant’s design (e.g., fig. 24A-H) where the clamp is located within the spreader. Still, the spreader lacks a first filament configured to move the lever, and Miller lacks an aperture on the clamp and thus there is no reason to align a channel on the spreader parallel with any aperture.  Importantly, the aperture on the plurality of arms is being treated as a required structural feature of the claims; appropriate amendment is required to ensure that the aperture is properly claimed as a structural feature (see Section 112 rejection below). 
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 11, “the second end of the clamp are configured” should be ---the second end of the clamp is configured---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites no “first aperture” or “second aperture” on the arms of the clamp.  Claim 2 then introduces the delivery system in combination with the clamp, including the limitation “a first channel extending through the base substantially parallel with a first aperture of one of the plurality of arms and configured to accept one of the plurality of arms; 24Attorney Docket No. 8150.0592 a second channel extending through the lever substantially parallel with a second aperture of one of the plurality of arms and configured to accept one of the plurality of aims.”  This limitation is indefinite as the independent claim does not recite apertures, and thus claim 2 gives rise to the question of whether apertures on the arms of the clamp are a required feature of the claims (the apertures are named claim elements and thus required structural features of the claim), or merely an optional feature (this would be an optional feature because the apertures are within a functional limitation about the channel, whereby the channel need only be fully capable of being parallel with an aperture).  Examiner suggests introducing the apertures of the clamp arms within independent claim 1 to overcome this rejection by expressly claiming the structural feature. 
Claim 8 recites in part “a plurality of protrusions arranged in columns extending along at least one of the plurality of arms such that the plurality of protrusions are in different planes.”  This limitation is indefinite because the scope of the claim is unclear.  It is unclear whether the “plurality” are in different planes (as claimed) or whether the “protrusions” are in different planes. Further, it is unclear whether multiple columns are required on a single arm, or whether a single column of protrusions meets the claim.  Under the one interpretation, the claim requires at least two columns of multiple protrusions each (such that the plurality within each column is in a different plane) on an arm. Under another interpretation, a single column of a plurality of protrusions on at least one arm (a single column on each arm) provides each protrusion on a different plane. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vola et al. (Pub. No.: US 2020/0085577). 
Vola et al. (hereinafter, Vola) discloses a system for clamping a leaflet of a heart valve comprising (abstract): a clamp 9 comprising: a plurality of arms 9a at a first end (fig. 9, 10), the plurality of arms having a closed configuration in which the arms are oriented toward each other (fig. 9), and an open configuration in which the arms are oriented away from each other (fig. 10) at an open distance between the arms that is greater than a closed distance between the arms in the closed configuration (compare fig. 10 and 9); and a spring portion (fig. 9 and 10, spring is at opposite end to hooked end part 9b) coupled to the plurality of arms at a second end, the spring portion configured to bias the arms to the closed configuration (e.g., para. 57); wherein the arms of the clamp are configured to fixedly engage with a leaflet of the heart valve and the second end of the clamp [is] configured to couple to an artificial chordae tendineae 7 (e.g., fig. 14). 
For claim 6, one or more protrusions 9b are disposed on one or more of the plurality of arms.  
For claim 7, the one or more protrusions 9b is selected from the group consisting of barbs, spikes, hooks, and tines (fig. 9, 10).  
For claim 11, Vola discloses a clamp for clamping a leaflet of a heart valve (abstract) comprising: a body comprising: a plurality of arms 9a at a first end, the plurality of arms having a closed configuration in which the arms are oriented toward each other (fig. 9), and an open configuration in which the arms are oriented away from each other (fig. 10), the arms of the clamp are configured to fixedly engage with a leaflet of the heart valve and a second end of the clamp (spring end, seen in fig. 9, 10) that is configured to couple to an artificial chordae tendineae 7 (fig. 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vola et al. (Pub. No.: US 2020/0085577) in view of Miller et al. (Pub. No.: US 2016/0158008).
For claim 8, Vola lacks the one or more protrusions 9b as a plurality of protrusions arranged in columns extending along at least one of the plurality of arms such that the plurality of protrusions are in different planes.  Miller teaches a similar leaflet clip attaching a leaflet to an artificial chordae (e.g., fig. 24H), and teaches that it is known to provide a plurality of protrusion arranged in columns (protrusions on each arm 1602A/B of the clip) along at least one of the plurality of arms such that the plurality of protrusions are in different planes (multiple protrusions on parallel planes, e.g., fig. 24H). This provides a strong grip on the native leaflet and prevents dislocation of the artificial chordae under normal physiological leaflet motion.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the protrusions 9B of Vola to have included a plurality of protrusions arranged in columns as taught by Miller in order to provide a strong connection between the artificial chordae and the leaflet. This modification would have occurred using known methods and would have yielded predictable results. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vola et al. (Pub. No.: US 2020/0085577). 
For claims 9 and 10, Vola does not specify the protrusions extend about 0.5 millimeters to about 1.5 millimeters from one or more of the arms, nor that the clamp weighs less than 0.08 grams.  However, Vola’s clamp is designed to pierce a native leaflet and attach an aritifcial chordae in much the same manner as Applicant’s device. One of ordinary skill in the art would appreciate that a certain barb length would provide adequate piercing and holding to the native leaflet, and a length of .5-1.5 mm is considered an obvious expedient to securely pierce the leaflet without compromising adjacent tissue or prosthetic structures.  Selection of .5-1.5 mm as the length of the barb would have occurred using known methods and would have yielded highly predictable results. Likewise, selection of a light weight of less than .08g is an obvious expedient to provide a small and lightweight clip for the end of a native leaflet.  One of ordinary skill in the art would appreciate that heavier devices might alter the movement of the native leaflet in a damaging manner, thus selection of a .08g or less weight is considered an obvious expedient. Selection of .08g or less as the weight of the clip would have occurred using known methods and would have yielded highly predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUBA GANESAN/Primary Examiner, Art Unit 3774